DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	The Preliminary Amendment filed on March 3, 2021, has been received and entered.




Claim Disposition

3.	Claims 1-10 are pending and are under examination. 





Specification

4.	The specification is objected to because of the following informalities:
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: " A method of enriching DHA in glyceride fractions".
The specification is objected to for the following typographical error, see “reicted” on page 4, paragraph [2], which should be ‘recited’.
Appropriate correction is required.



Abstract
5.	The Abstract is objected to because of the following informalities:
‘The present invention provides a method of producing a composition containing docosahexaenoic acid as a constituent fatty acid of glycerides, [[comprising]] by hydrolyzing a feedstock oil containing glycerides [[comprising]] with docosahexaenoic acid as a constituent fatty acid by action of a first lipase and a second lipase, [[thereby increasing]] to increase the proportion of docosahexaenoic acid in glyceride fractions, [[wherein]] the first lipase is [[at least one lipase selected from the group consisting of]] a lipase [[derived]] obtained from a microorganism of the genus Thermomyces, a lipase derived from a microorganism of the genus Pseudomonas, a lipase [[derived]] obtained from a microorganism of the genus Burkholderia, and a lipase [[derived]] obtained from a microorganism of the genus Alcaligenes, and [[wherein]] the second lipase is a partial glyceride lipase.
Applicant is reminded of the proper content of an abstract of the disclosure’.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art….See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.




Information Disclosure Statement

6.	The Information Disclosure Statements filed on March 3, 2021, May 24, 2022, June 21, 2022 and September 23, 2022, have been received and entered. The 1449 form has been considered and a copy is attached herein. 



Drawings

7.	The Drawings filed on March 3, 2021, are accepted by the examiner.

Claim Objection

8.	Claims 1-10 are objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “A method of enriching [[producing a composition containing]] docosahexaenoic acid (DHA) in glyceride fractions[[as a constituent fatty acid of glycerides]], comprising:….” The dependent claim hereto is also included.
For clarity and precision of claim language it is suggested that claims 2-10 are amended to recite, “the method of…”, in lieu of “the method according to”.
Appropriate correction is required.






Claim Rejections - 35 USC § 102/103
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


9.	Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by JP2017-73980 (cited on IDS) and/or claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017-73980 (cited on IDS).
The claimed invention is directed to a method of producing a composition  containing DHA as a constituent fatty acid of glycerides comprising the steps set forth in claim 1, for example. 
The primary reference discloses using 0.3 g of  a lipase (potency 10300 U/g) that is from a microorganism of the genus Alcaligenes and 0.3 g of a partial glyceride lipase (potency 54300 U/g) to perform a hydrolysis reaction at 40 degrees Celsius on a raw oil that contains glycerides that include DHA as a constituent fatty acid (see claims in the reference). In addition, the reference discloses obtaining a glyceride fraction at paragraphs [0029] and [0041]. The reference does not indicate per se that the composition that contains DHA as a constituent fatty acid of a glyceride is obtained in the hydrolysis step, but the raw oil and the enzymes used in the method described in claim 1 of the present application are the same as the raw oil and the enzymes described in the reference, and given that the presence of DHA was confirmed in a glyceride in at least the distillate in the reference, it is considered that a composition that contains DHA as a constituent fatty acid of a glyceride would be obtained in the method disclosed in the reference; thus the same invention as recited in claim 1 of the application and the same applies to the dependent claims. Therefore, the limitations of the claim are met by this reference.
Regarding claims 8-10, the primary reference discloses using a lipase that is from the genus Candida to hydrolyze a fat that includes a polyunsaturated fatty acid and thereby obtain a concentrated fat of the polyunsaturated fatty acid (see paragraph [0003]). Thus, to increase the DHA concentration of the constituent fatty acids, can be done with Candida on the raw oil of the invention, that contains glyceride. Therefore, the limitations of the claim are met by this reference and it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because of the teaching of the primary reference. Moreover, In KSR v Teleflex (500 US 398 2007) (pages 12-13) " ... the Court has held that a “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill."  Furthermore, nothing in the disclosure in the application indicates that the invention as in the above-mentioned claims would achieve any remarkable effect that could not be predicted from the cited primary reference, thus prima facie obvious.





Conclusion

10.	No claims are presently allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hittp://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652